Citation Nr: 0015197	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  94-13 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for postoperative residuals, herniated nucleus 
pulposus at L2.   

2.  Entitlement to service-connection for scoliosis.  

3.  Entitlement to service-connection for multiple sclerosis.  


REPRESENTATION

Appellant represented by:	Gary M. Gole, Attorney


INTRODUCTION

The veteran served on active duty from February 1941 to 
October 1943.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in San 
Diego, California (RO).  That rating decision also denied 
service-connection for a cervical spine disability.  

In September 1997, the Board denied service-connection for a 
cervical spine disability and remanded the other issues for 
additional development by the RO, including orthopedic and 
neurological examinations of the veteran.  The case has been 
returned to the Board.  

In an October 1993 letter, the veteran's attorney mentioned 
that there was medical evidence relating an injury of L2 to 
past surgery, presumably to treat the herniated nucleus 
pulposus at L2; he referred to statements from A. E. Oygar, 
M.D.  The representative's letter appears to be an informal 
claim for service-connection for an injury of L2 as secondary 
to the herniated nucleus pulposus at L2.  The RO is obliged 
to consider and decide this issue.  This matter is referred 
to the RO for appropriate action as it is inextricably 
intertwined with the current rating issue on appeal.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).

In February 2000, the appellant's claim was referred for a 
medical opinion by an expert of the Veterans Health 
Administration (VHA) pursuant to 38 U.S.C.A. § 7109 (West 
1991) and as set forth in Veterans Health Administration 
Directive 10-95-040 dated April 17, 1995.  

In February 2000, the expert medical opinion was received as 
to one issue.  In another communication from the Board dated 
in February 2000, a follow-up opinion was requested regarding 
other outstanding questions.  In March 2000, the opinions 
were referred to the appellant through his attorney for 
review and the submission of any additional evidence or 
argument.  38 C.F.R. § 20.1304(c) (1999).  A period of 60 
days was provided for the submission of further additional 
written argument or evidence.  As of June 2000, no additional 
arguments or evidence were presented.  


FINDINGS OF FACT

1.  It has not been demonstrated that the veteran has 
multiple sclerosis as a result of service.

2.  The veteran's claim for service connection for scoliosis 
is plausible.  


CONCLUSIONS OF LAW

1.  Multiple sclerosis was not incurred in or aggravated by 
the veteran's military service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

2.  The claim for service connection for scoliosis is well-
grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reveal no findings of multiple 
sclerosis.  On VA examination dated in June 1951, no 
neurological disease was found.  

A private medical statement dated in May 1992 indicates that 
the veteran was first treated about one year before, with a 
history of shoulder pain and difficulty walking.  At the 
time, it was concluded that the veteran had cervical 
myelopathy and diabetes.  Subsequently, the veteran was seen 
several times.  The veteran also had chronic low back pain on 
the right side which lately had been subsiding.  It was noted 
that the veteran had a lumbar laminectomy for this disease in 
1951.  The doctor also stated that the veteran had multiple 
sclerosis which was secondary to the post laminectomy and 
degenerative disk disease.  He later concluded that the 
veteran had scoliosis which was secondary to the post 
laminectomy and degenerative disk disease.

In February 2000, the Board received an opinion from a VHA 
expert, who reviewed the veteran's claims file.  The VHA 
expert concluded that while a diagnosis of multiple sclerosis 
was noted by a private neurosurgeon, there was no credible 
evidence presented to support the diagnosis.    

Legal Criteria

The initial question is whether the veteran has submitted a 
well-grounded claim.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a) (West 1991).  Murphy v. Derwinski, 1 Vet. App.78, 
81 (1990).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has articulated the 
requirements for a well grounded claim for service connection 
as follows: (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Where a 
veteran claims a new disease or disability that is the result 
of his service-connected disability, competent evidence must 
be submitted to make the claim well grounded.  See Jones 
(Wayne) v. Brown, 7 Vet. App. 134 (1994).  

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1995).  Where the determinative 
issue involves medical etiology, competent medical evidence 
that the claim is "plausible" is required in order for the 
claim to be well grounded.  See Caluza, 7 Vet. App. at 504; 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993). 

Where a claim is well grounded VA shall assist the claimant 
in developing the facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a); Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 
1997).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  Regulations provide that 
service connection may be granted for any disease diagnosed 
after discharge when all of the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Where a veteran served continuously for 90 days or more 
during a period of war and multiple sclerosis becomes 
manifest to a degree of 10 percent within seven years from 
the date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (1999).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a) (1999).  In Allen v. Brown, 
7 Vet. App. 439 (1995), the United States Court of Appeals 
for Veterans Claims (Court) defined "disability" in the 
context of secondary service connection as impairment of 
earning capacity, including any additional impairment of 
earning capacity resulting from a service-connected disorder, 
regardless of whether the additional impairment is a separate 
disease or injury that was caused by the service-connected 
disorder.  In other words, it is not necessary that an 
etiological relationship exist between the service-connected 
disorder and the nonservice-connected disorder.  If a 
nonservice-connected disorder is aggravated by a service-
connected disorder, the veteran is entitled to compensation 
for the degree of increased disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  Id. at 448.

Analysis

Initially, the Board finds that the veteran's claim for 
service connection for scoliosis and multiple sclerosis is 
well grounded.  The Board reiterates the three requirements 
for a well grounded claim: (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and, (3) medical evidence of a nexus between the 
claimed inservice injury or disease and a current disability.  
See Caluza, supra.  In this case the veteran provided medical 
evidence of current disability as well as the requisite nexus 
evidence with the private medical statement dated in 1992.  
Additionally, his lay allegations serve to meet step 2, noted 
above.  Thus, the claim is shown to be plausible.  Id.    

When a veteran's claim is found to be well grounded, the VA 
then has a duty to assist the veteran in the development of 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a).  As for 
the claim for service connection for multiple sclerosis, the 
Board finds that the VA's duty to assist has been satisfied.  
The Board sought an opinion from a VHA expert regarding the 
etiology of any disorder found.  In sum, all relevant 
evidence necessary for an equitable disposition of the claim 
has been obtained, and the duty to assist under 38 U.S.C.A. 
§ 5107 has been satisfied.  Regarding the claim for service 
connection for scoliosis, the Board finds that additional 
development is necessary, and this issue will be further 
addressed in the remand portion of the decision below.   

Although the claim for service connection for multiple 
sclerosis is well grounded, the preponderance of the evidence 
is nevertheless against the claim.  In determining that the 
appellant's claim is well-grounded, the credibility of 
evidence has been presumed and the probative value of the 
evidence has not been weighed.  However, once the claim is 
found to be well grounded, the presumption that it is 
credible and entitled to full weight no longer applies.  In 
the adjudication that follows, the Board must determine, as a 
question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
material contained in a record; every item of evidence does 
not have the same probative value.  The Board must account 
for the evidence which it finds to be persuasive or 
unpersuasive, analyze the credibility and probative value of 
all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 
2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164, 169 (1991).

It is the Board's duty to determine the credibility and 
weight of evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  While the Board may not ignore the opinion of a 
physician, it is certainly free to discount the credibility 
of that physician's statement.  Sanden v. Derwinski, 2 Vet. 
App. 97 (1992).  Greater weight may be placed on one 
physician's opinion than another's depending on factors such 
as reasoning employed by the physicians and whether or not 
and the extent to which they reviewed prior clinical records 
and other evidence, Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994).  

Of high probative value is the VHA specialist's opinion 
regarding the absence of multiple sclerosis and the lack of 
credible evidence regarding its presence, including as 
related to service.  This specialist had the opportunity to 
undertake a review of the veteran's complete claims file.  
Such an opportunity allowed for a sound basis on which to 
render an opinion.  This is unlike the earlier private 1992 
examiner, who provided a brief conclusory statement without 
the benefit of a claims file review.  Additionally, the 1992 
examiner supplied no corroborating medical records to account 
for such a diagnosis or conclusions as to its etiology, nor 
does the record otherwise contain clinical findings of 
multiple sclerosis.  

The Board notes that the veteran claims that there is current 
disability from multiple sclerosis that is related to 
service.  Although the veteran is competent to testify as to 
in-service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.  Thus, the 
veteran's opinions as to medical diagnosis and causation do 
not have any probative value.  

In light of the greater weight being placed on the VHA 
expert's opinion that finds no post service disability 
pertinent to multiple sclerosis and the absence of clinical 
findings of multiple sclerosis in the service or post service 
medical treatment records, the Board finds that the 1992 
opinion from the veteran's private doctor is outweighed, and 
the preponderance of the evidence is against the claim for 
service connection for multiple sclerosis.     


ORDER

Service connection for multiple sclerosis is denied.

The claim of entitlement to service connection for scoliosis 
is well-grounded.


REMAND

An allegation of increased disability from a service-
connected disorder generally establishes a well-grounded 
claim for an increased rating.  Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).  The veteran has asserted that 
herniated nucleus pulposus L2 residuals have increased in 
severity, establishing a well-grounded claim for an 
increased rating.  

The Board must assure that the development directed in a 
remand has been completed.  Stegall v. West, 11 Vet. App. 268 
(1998).  In the prior remand, the Board directed the RO to 
obtain information from the veteran regarding medical 
treatment for his back disorders and to have him examined.  
The Board observes that the RO requested this information 
from the veteran.  In response, the veteran submitted a 
medical report of a June 1997 hospitalization.  He later 
submitted a copy of a January 1998 examination by R. P. 
Portnoff, M.D.  In a letter submitted in December 1997, he 
reported that he had been told, presumably by a VA employee, 
that the examinations could be conducted closer to his home.  
He was also scheduled for an examination, but did not report.  
A Report of Contact dated in February 1999 shows that the 
veteran's spouse had called in September 1998 and reported 
that the veteran had been hospitalized in July 1998 and was 
on tube feeding and would be unable to report for 
examination.  The examination which had been scheduled in 
August had been canceled.  Hospitalization is good cause not 
to report for examination.  38 C.F.R. § 3.655(a) (1999).  

Arthritis of the spine was diagnosed following a June 1951 
Veterans Administration (now Department of Veterans Affairs) 
(VA) examination.  A laminectomy at L2-3 was performed in 
July 1951.  In January 1993, the veteran was hospitalized 
because of back pain.  He "apparently" had a history of 
falls.  X-rays revealed a compression fracture of L3 and 
associated spondylolisthesis L3 from L2.  There was also a 
severe segmental stenosis of L2-L3, L3-L4 and L4-L5.  He 
underwent decompression of segmental stenosis with associated 
pedicle fixation L2 and L5 and L2-3-4 fusion.  

Intervertebral disc syndrome is rated 60 percent disabling 
when pronounced, with persistent symptoms compatible with 
neuropathy including characteristic pain and demonstrable 
muscle spasm, loss of reflexes or other neurological findings 
appropriate to the site of diseased disc, with little 
intermittent relief.  It is rated 40 percent disabling when 
severe, being manifested by recurring attacks, with 
intermittent relief.  It is rated 20 percent disabling when 
moderate, being manifested by recurring attacks.  It is rated 
10 percent disabling when mild.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

The most recent VA examination in February 1994 found a scar 
in the lumbosacral area with spacicity in the area of the 
scar.  The report of a January 1998 examination shows 
tenderness in the lumbar spine, a 90 percent loss of motion 
and absent ankle jerks. The cause of the various findings on 
the February 1994 and January 1998 examinations are pertinent 
to the veteran's claim.  38 C.F.R. § 4.14 (1999).  The use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation is 
to be avoided.  38 C.F.R. § 4.14 (1999).  

The Board shall be bound in its decisions by the precedent 
opinions of the chief legal officer.  38 U.S.C.A. § 7104(c) 
(West 1991).  The VA General Counsel determined that the 
rating for intervertebral disc syndrome involves loss of 
range of motion because the nerve defects and resulting pain 
associated with injury to the appropriate nerve may cause 
limitation of motion of the vertebrae.  VAOPGCPREC 36-97 
(O.G.C. Prec. 36-97).  When a diagnostic code provides for 
compensation based on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40, 4.45 and 4.59 (1999), which provide for 
rating functional impairment of the musculoskeletal system 
from pain and weakness, must also be considered.  The ratings 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  

In an effort to obtain definitive information regarding the 
nature and extent of the veteran's service-connected back 
disability, the Board sought opinions from VHA experts.  
However, the opinions diverge in their findings.  The first 
opinion concluded that the veteran's claims were meritorious, 
but it was also noted that this expert would defer to an 
orthopedic opinion.  A subsequent opinion from another expert 
did not find that the veteran's back complaints were service 
related.  In order to provide the veteran with every possible 
opportunity to support his claim, the Board has concluded 
that further development is in order.  

Thus, the Board regretfully must remand this case again for 
the following development, to comply with the duty to assist 
the veteran in the development of the facts pertinent to his 
claim:  

1.  With the veteran's consent, records 
pertaining to his treatment should be 
obtained from Dr. Makarabiromya and any 
other physician who treated him at the 
Southern California Permanente Medical 
Group.  The address in 1992 was 9961 
Sierra Ave. Fontana, CA 92335.  The 
records pertaining to the veteran's 
treatment should be obtained from A. E. 
Oygar, M.D. and A. Tahmouresie, M.D.  Dr. 
Oygar's address in 1993 was 555 Tachevah 
Dr. Bldg. 2 West, Suite 102, Palm 
Springs, CA 92262.  Dr. Tahmouresie's 
address is not shown, but he completed 
the summary of the June 1997 
hospitalization at the Eisenhower Medical 
Center in Rancho Mirage, CA.  Copies of 
the complete clinical records of the 
January 1993 hospitalization at Desert 
Hospital located at 1150 N. Indian Ave., 
Palm Springs, CA 92262 and the June 1997 
hospitalization at the Eisenhower Medical 
Center in Rancho Mirage, CA.  It should 
be ascertained whether Dr. Portnoff, who 
submitted an examination report in 
January 1998 only examined the veteran or 
has also treated him.  If Dr. Portnoff, 
has records other than the January 1998 
examination report, those should be 
obtained.  The veteran's attorney should 
be requested to assist in obtaining the 
veteran's consent to obtain the foregoing 
records.  All records obtained should be 
associated with the claims file.  

2.  The veteran should be requested to 
state whether he has been examined or 
treated for his back disorders by any 
health care provider, other than those 
listed in paragraph 1.  With his consent, 
any additional records should be obtained 
and associated with the claims file.  The 
veteran's attorney should be requested to 
assist in obtaining the foregoing 
information and consents.  

3.  When the foregoing records have been 
obtained to the extent possible, the 
veteran should again be scheduled for 
examination by an orthopedist and 
neurologist or other appropriate 
specialist(s).  The veteran should again 
be made aware of the provisions of 
38 C.F.R. § 3.655 regarding the 
importance of attending any scheduled 
examinations.  The RO should accommodate 
the veteran in scheduling the 
examinations to the extent possible.  The 
examinations should be conducted in 
accordance with applicable procedures and 
should include all indicated tests and 
studies.  The claims file, as 
supplemented by all additional evidence 
obtained, and a copy of this remand must 
be made available to any examiner for 
review, the review of which should be 
acknowledged in the examination report.  

The examiner should obtain as 
comprehensive a history as possible, 
including the frequency, duration and 
type of any pain, as well as any 
precipitating factors.  The examiners 
should coordinate their findings and 
provide the diagnoses for all lumbar 
spine disorders found and provide an 
opinion as to whether it is at least as 
likely as not that each lumbar spine 
disorder is causally related to service 
or the service-connected postoperative 
residual of herniated nucleus pulposus at 
L2.  Specific mention should be made 
about scoliosis.  Further, if any such 
low back disorder found is considered to 
be nonservice-connected, the examiner(s) 
should provide an opinion as to whether 
any nonservice-connected back disorder is 
aggravated by the service-connected 
disorder.  

The examination report should include: 
the range of motion of the back in 
degrees along with the normal range of 
motion in degrees; whether there is pain, 
evidenced by the physical behavior of the 
veteran while undertaking movement.  The 
examiners should specifically identify 
what low back symptoms are related to the 
service-connected back disability.  The 
examiners should report whether pain is 
characteristic of the service-connected 
back disability and comment upon the 
extent, if any, to which such pain 
results in functional loss and whether 
there is adequate pathology present to 
support the level of each of the 
veteran's subjective complaints 
associated with the lumbar spine injury.  
The examiners should also be requested to 
state whether the service-connected 
lumbar spine disorder causes weakened 
movement, excessive fatigability and 
incoordination and, if so, the extent to 
which these manifestations impair the 
veteran's ability to perform employment 
in a civil occupation.  To the extent 
possible, impairment of employment should 
be expressed in terms of the degree of 
additional limitation of motion due to 
weakened movement, excessive fatigability 
or incoordination.  

4.  The RO should review the examination 
report(s) to ensure full compliance with 
this remand.  The examiner should correct 
any deficiency.

5. Thereafter, the RO should readjudicate 
the issues of entitlement to service 
connection for scoliosis and entitlement 
to an increased rating for postoperative 
residuals, herniated nucleus pulposus at 
L2 with consideration of the provisions 
of 38 C.F.R. §§ 4.40, 4.45 and 4.59.  The 
veteran's claim for service connection 
for any other back disorder should also 
be addressed in a rating decision, if 
applicable. 

If any benefit sought on appeal is not granted in full, the 
veteran and representative should be furnished a supplemental 
statement of the case and afforded the regulatory period to 
respond.  For any other issue not currently on appeal, the 
veteran should be informed of his appellate rights; only 
issues that have been perfected for appellate review should 
be certified to the Board.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until notified 
by the RO; however, the veteran is advised that failure to 
cooperate by reporting for any scheduled examinations may 
result in the denial of the higher rating claim.  38 C.F.R. 
§ 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals



